Citation Nr: 0716570	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a higher initial disability rating for 
diabetes mellitus with erectile dysfunction, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
 

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983, and from September 1987 to March 2004. This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in September 2004, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 

In March 2005, the veteran testified before a decision review 
officer.  The transcript of that hearing is of record.

Remarks made by the VA physician who examined the veteran in 
April 2005 suggest that the veteran may be unemployable due 
to service-connected disabilities. The issue of entitlement 
to a total rating based on individual unemployability is 
therefore referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected Type II diabetes mellitus 
with erectile dysfunction is productive of the need for 
prescribed insulin and a restricted diet, with evidence of a 
need to restrict his physical activities in order to control 
his diabetes.

CONCLUSION OF LAW

Criteria for a rating of 40 percent for diabetes mellitus 
with erectile dysfunction have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.159,  4.1-
4.14, 4.119, Diagnostic Code 7913 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication, content-complying VCAA 
notice by a letter, dated in June 2004.  Where, as here, 
service connection has been granted and an initial rating has 
been assigned, the claim of service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  And once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial higher rating for 
post-traumatic stress disorder.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examinations in July 2004 and April 2005.  As the veteran has 
not identified any additional evidence pertinent to his 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.
 

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the current case, the veteran is evaluated as 20 percent 
disabled for his service-connected diabetes mellitus type 2 
with erectile dysfunction.  He contends that he is entitled 
to a higher disability rating.  A 40 percent disability 
rating is the next highest disability rating available for 
diabetes mellitus.  A 40 percent disability rating is 
warranted for diabetes mellitus that requires insulin, 
restricted diet, and regulation of activities.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic  
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  


Analysis

The veteran requires the use of insulin to treat his service-
connected diabetes.  VA outpatient records show that the 
veteran has been encouraged to eat less carbohydrates and 
consume more protein.  The record reflects that in July 2004, 
he was referred to a dietician.  At an April 2005 VA 
examination, he reported hypoglycemic and hyperglycemic 
reactions happening 3 to 4 times a week.  The veteran denied 
a history of hospitalizations.  The examiner noted that the 
veteran was seeing a dietitian and was placed on a restricted 
diet.  Accordingly, the Board finds that the veteran has been 
placed on a restricted diet due to the service-connected 
diabetes.  Thus, the first two of the three criteria for a 40 
percent rating have been met.

A July 2004 VA outpatient treatment report shows that the 
veteran was advised to continue with his regular activity 
level.  At the March 2005 hearing, he testified that he 
experienced body aches and pains that limited his activities.  
The veteran stated that he would perform certain exercises at 
home.  The April 2005 VA examination report, reflects that he 
exercised 30 minutes a day at home as recommended by his 
physical therapist.  The examiner opined that there was no 
reason why the veteran should alter his exercise activity.  
The examiner observed that while the veteran was originally 
thought to have adult onset diabetes, his diabetes behaved 
more like juvenile diabetes. The VA examiner further noted 
that the veteran's condition was brittle and quite 
symptomatic.

With respect to restriction of activity, the record indicates 
that there are some activity limitations as a result of the 
service-connected diabetes mellitus, although he has been 
encouraged to exercise to lower his blood sugar readings. 
Considering the above evidence and resolving the benefit of 
the doubt in the veteran's favor, the Board concludes that 
the severity of the service-connected diabetes more closely 
approximates the criteria for the next higher rating of 40 
percent. Episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated have 
not been shown. Accordingly, an initial rating in excess of 
40 percent is not warranted. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,  4.1-4.14, 
4.119, Diagnostic Code 7913.

The veteran has peripheral neuropathy in both lower 
extremities and these disabilities, which are associated with 
his diabetes, are separately rated, as 10 percent disabling, 
for a combined disability rating of 20 percent.  The Board 
notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Board notes that veteran has presented complaints of 
blurred vision and liver dysfunction associated to diabetes.  
An eye examination performed in July 2004, was negative for 
any findings of diabetic retinopathy.  Additionally, the 
medical records, to include the August 2001 and July 2004 VA 
examination, do not show evidence of liver disease.  








ORDER

Entitlement to an initial disability rating of 40 percent for 
diabetes mellitus with erectile dysfunction is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


